In two related proceedings pursuant to Social Services Law § 384-b to terminate the mother’s parental rights by reason of her mental illness, the mother appeals from two orders of disposition of the Family Court, Kings County (Greenbaum, J.), both dated September 12, 1996 (one as to each child), which, after a fact-finding hearing, terminated her parental rights and transferred guardianship and custody of the children to the Commissioner of Social Services and the petitioning agency, Harlem Dowling-Westside Center for Children and Family Services.
Ordered that the orders of disposition are affirmed, without costs or disbursements.
The petitioning agency established by clear and convincing evidence that the mother is unable to properly and adequately care for her children, now or in the foreseeable future, by reason of mental illness (see, Social Services Law § 384-b [4] [c]; Matter of Hime Y., 52 NY2d 242). A psychiatrist from the Family Court Mental Health Services testified that based on his examination of the mother and his review of her extensive psychiatric history, he diagnosed the mother as suffering from personality disorder, with dependent, passive-aggressive, and paranoid features. The psychiatrist also testified that the mother had bipolar disorder, which was in partial remission. The mother’s disorder is longstanding, and she has a history of neglect and inability to act in accordance with her children’s needs due to her personality disorder. This evidence is convincing proof of the mother’s inability to care for her children, now and in the foreseeable future (see, Matter of Virginia Denise R., 249 AD2d 400; Matter of Michelle H., 228 AD2d 440; Matter of Denise Emily K., 154 AD2d 596). Thompson, J. P., Altman, Feuerstein and Schmidt, JJ., concur.